DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 1 recites “the hopper”; claim 17, line 2 recited “the wiper”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is objected to as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-9, 14, 16, 17 and 22 are rejected under 35 U.S.C. 103 as being obvious over Laner (WO 2015/169398) in view of Pikkemaat (WO 2015/022209).  Laner (US 2017/0071398) is being used as an English language equivalent for Laner (WO 2015/169398).  Pikkemaat (US 2016/0192806) is being used as an English language equivalent for Pikkemaat (WO 2015/022209).
With respect to the limitations of claim 2, Laner teaches a beverage machine (title) comprising: a beverage pod containing whole brewing elements (Figs 1-6, container 4 is adapted to allow the coffee beans to fall into the grinder 3, 0029); a housing comprising a grinder (Figs 3-9, grinder 3, 0029) that is configured to grind whole brewing elements in the housing into brewing material; a brew chamber (Figs 3, 10-16, infusion assembly 2, infusion chamber 22, 0032, 0036) coupled to the housing to receive brewing material from the housing and configured to brew brewing material into a drinkable substance (0041, 0049, 0051), the brew chamber comprising: an upper section (Figs 3, 13, 14, upper portion of chamber 22), a lower section (lower portion of chamber 22) coupled to a lower plunger (Figs 3, 13, 14, plate 21, dispensing piston 20, 0035), and the lower plunger and the lower section are moveable with respect to each other (see figures 13, 14) between: a load state in which the lower section is decoupled from the upper section such that brewing material are loadable into the brew chamber from the housing (0046-0048), an unload state in which the lower section is decoupled from the upper section such that brewing material are unloadable from the brew chamber (0051, 0052), and a brew state in which the upper section is coupled to the lower section such that the upper chamber and lower chamber form a liquid-tight seal (Fig 13, 0048, 0049); a wiper apparatus configured to remove brewing material from the brew chamber when the wiper apparatus is actuated (scraper 15, 0051, 0052), the wiper apparatus removing the brewing material when the brew chamber is in the unload state (Fig 14, 0051); and a fluidic system (heat exchanger, duct 31, dispensing spout 11, 0031, 0041, 0049) coupled to the brew chamber and configured to dispense the drinkable substance from the brew chamber while the brew chamber is in the brew state.
Laner discloses the claimed invention except for an opener apparatus comprising an opener that is configured to open a beverage pod containing whole brewing elements when actuated, the beverage pod releasing the whole brewing elements once opened; the housing coupled to the opener to receive the whole brewing elements released from the beverage pod by the opener apparatus.
However, Pikkemaat discloses an opener apparatus comprising an opener (flaps 40, 0082) that is configured to open a beverage pod containing whole brewing elements (Fig 4, coffee container 2 for coffee beans, 0062) when actuated (0082, the flaps are controlled), the beverage pod releasing the whole brewing elements once opened; the housing (housing surrounding grinder 4) coupled to the opener (4) to receive the whole brewing elements released from the beverage pod by the opener apparatus is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the beverage machine of Laner having a beverage pod silent to an opener apparatus with an opener apparatus comprising an opener that is configured to open a beverage pod containing whole brewing elements when actuated, the beverage pod releasing the whole brewing elements once opened; the housing coupled to the opener to receive the whole brewing elements released from the beverage pod by the opener apparatus of Pikkemaat for the purpose of providing a known pod opener configuration that controls a desired dosage of beans provided to the grinder (0082).
With respect to the limitations of claim 16, Laner teaches a method for brewing a drinkable substance with a brewing machine (title), the method comprising: a beverage pod containing whole brewing elements (Figs 1-6, container 4 is adapted to allow the coffee beans to fall into the grinder 3, 0029); grinding, within a housing comprising a grinder (Figs 3-9, grinder 3, 0029), whole brewing elements in the housing into brewing material; brewing, in a brew chamber (Figs 3, 10-16, infusion assembly 2, infusion chamber 22, 0032, 0036) comprising an upper section (Figs 3, 13, 14, upper portion of chamber 22) and a lower section (lower portion of chamber 22), the brewing material into a drinkable substance (0041, 0049, 0051), the brewing comprising: loading the brewing material into the lower section from the grinder  (0046-0048), creating a liquid-tight seal between the upper section and lower section by moving the lower section relative to a lower plunger connected to the lower section (Fig 13, 0048, 0049), the movement coupling the lower section to the upper section, brewing the drinkable substance within the sealed sections, and unloading (scraper 15, 0051, 0052) the brewing material from the lower section (Fig 14, 0051); and dispensing, via a fluidic system (heat exchanger, duct 31, dispensing spout 11, 0031, 0041, 0049) fluidically coupled to the brew chamber, the drinkable substance from the beverage machine.  
Laner discloses the claimed invention except for opening, with an opener apparatus comprising an opener, a beverage pod containing whole brewing elements by actuating the opener, the beverage pod releasing the whole brewing elements once opened; the housing coupled to the opener apparatus to receive whole brewing elements released from the beverage pod by the opener apparatus.
However, Pikkemaat discloses opening, with an opener apparatus comprising an opener (flaps 40, 0082), a beverage pod containing whole brewing elements (Fig 4, coffee container 2 for coffee beans, 0062) by actuating the opener (0082, the flaps are controlled), the beverage pod releasing the whole brewing elements once opened; the housing (housing surrounding grinder 4) coupled to the opener apparatus (4) to receive whole brewing elements released from the beverage pod by the opener apparatus is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the beverage brewing method of Laner having a beverage pod silent to an opener apparatus with opening, with an opener apparatus comprising an opener, a beverage pod containing whole brewing elements by actuating the opener, the beverage pod releasing the whole brewing elements once opened; the housing coupled to the opener apparatus to receive whole brewing elements released from the beverage pod by the opener apparatus of Pikkemaat for the purpose of providing a known pod opener configuration that controls a desired dosage of beans provided to the grinder (0082).
With respect to the limitations of claims 3, 4, 5, 9 and 17, Laner discloses the wiper apparatus (scraper 15) is coupled to a waste receptacle (drawer, 0052) and further configured to move brewing material from the brew chamber into the waste receptacle when actuated (0052), the wiper apparatus moving the brewing material from the brew chamber to the waste receptacle after the drinkable substance is brewed in the brew chamber (0051, 0052); the wiper apparatus moves brewing material to the waste receptacle when the brew chamber is in the unload state (0051, 0052); the wiper apparatus, when actuated, slides brewing material from the grinder into the lower section of the brew chamber when the brew chamber is in the load state (0046-0048); the fluidic system is configured to supply the brew chamber with liquid while it is in the brew state, and the brew chamber is configured to brew the brewing material in the brew chamber into the drinkable substance using the liquid (heat exchanger, duct 31, dispensing spout 11, 0031, 0041, 0049).
With respect to the limitations of claim 6, Laner in view of Pikkemaat discloses further comprising: a hopper coupling the opener apparatus to the housing, and the hopper (Pikkemaat, upper portion of housing surrounding grinder 4) is configured to: receive whole brewing elements released from the beverage pod, translate whole brewing elements towards the grinder, and release the whole brewing elements into the grinder.
Claims 7, 8, 14 and 22 are objected to as being dependent on claims 2 and 16.

Claims 10, 11, 12, 13, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over Laner (WO 2015/169398) in view of Pikkemaat (WO 2015/022209) as applied to claims 2 and 16, further in view of Baudet (US 2012/0266755).
With respect to the limitations of claims 10, 11, 12, 13, 18, 19 and 20, Laner view of Pikkemaat discloses the claimed invention except for the lower plunger is fluidically coupled to the fluidic system, and the lower plunger comprises: a fluid path configured to translate liquid supplied from the fluidic system into the brew chamber; the fluidic system further comprises a boiler chamber fluidically coupled to the brew chamber, and the boiler chamber is configured to heat liquid for brewing the drinkable liquid in the brew chamber; the beverage machine further comprises: a pressure source coupled to the boiler chamber, the pressure source configured to increase pressure in the boiler chamber such that liquid in the boiler is supplied to the brew chamber via the lower plunger; further comprises: a pressure source gaseously coupled to the brew chamber, the pressure source configured to pump air into the brew chamber after the drinkable substance is brewed such that the drinkable substance is dispensed via the fluidic system.
However, Baudet discloses the lower plunger (Fig 1-3, piston 21, 0074) is fluidically coupled to the fluidic system, and the lower plunger comprises: a fluid path (tube 81, 0075) configured to translate liquid supplied from the fluidic system (reservoir 50, pump 60, heater 70, 0075) into the brew chamber (piston chamber 25, 0074); the fluidic system further comprises a boiler chamber (heater 70 chamber) fluidically coupled to the brew chamber, and the boiler chamber is configured to heat liquid for brewing the drinkable liquid in the brew chamber; the beverage machine further comprises: a pressure source (pump 60, 0075) coupled to the boiler chamber, the pressure source configured to increase pressure in the boiler chamber such that liquid in the boiler is supplied to the brew chamber via the lower plunger (0075); further comprises: a pressure source gaseously coupled to the brew chamber, the pressure source configured to pump air (pump 60) into the brew chamber after the drinkable substance is brewed such that the drinkable substance is dispensed via the fluidic system is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the beverage machine of Laner in view of Pikkemaat having a lower plunger with the lower plunger is fluidically coupled to the fluidic system, and the lower plunger comprises: a fluid path configured to translate liquid supplied from the fluidic system into the brew chamber; the fluidic system further comprises a boiler chamber fluidically coupled to the brew chamber, and the boiler chamber is configured to heat liquid for brewing the drinkable liquid in the brew chamber; the beverage machine further comprises: a pressure source coupled to the boiler chamber, the pressure source configured to increase pressure in the boiler chamber such that liquid in the boiler is supplied to the brew chamber via the lower plunger; further comprises: a pressure source gaseously coupled to the brew chamber, the pressure source configured to pump air into the brew chamber after the drinkable substance is brewed such that the drinkable substance is dispensed via the fluidic system of Baudet for the purpose of providing a known fluid dispensing configuration that provides hot water to the brew chamber for forming a brewed beverage (0075, 0076).

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being obvious over Laner (WO 2015/169398) in view of Pikkemaat (WO 2015/022209) as applied to claims 2 and 16, further in view of Empl (US 2016/0242594).
With respect to the limitations of claims 15 and 21, Laner view of Pikkemaat discloses the claimed invention except for further comprising: a beverage pod reader within a housing of the beverage machine and configured to read a label on the beverage pod, the label on the beverage pod corresponding to a brewing process for brewing the brewing material created from the whole brewing elements within the beverage pod into a drinkable substance.  However, Empl discloses further comprising: a beverage pod reader (Fig 5a, identifier detector 50, 0059) within a housing of the beverage machine and configured to read a label on the beverage pod (Figs 2a, 4a, QR code 60, bar code 61, 0059), the label on the beverage pod corresponding to a brewing process for brewing the brewing material created from the whole brewing elements within the beverage pod into a drinkable substance (0012, 0059, 0071) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the beverage machine of Laner in view of Pikkemaat having a beverage pod with the further comprising: a beverage pod reader within a housing of the beverage machine and configured to read a label on the beverage pod, the label on the beverage pod corresponding to a brewing process for brewing the brewing material created from the whole brewing elements within the beverage pod into a drinkable substance of Empl for the purpose of providing a known label identification code and reader that identifies the contents of the container to a control unit for automatic brewing specific to the contents of the container (0012).

Allowable Subject Matter
Claims 14 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/12/2022